Citation Nr: 1604879	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran initially requested a hearing in connection with his appeal.  However, in an April 2014 statement, he cancelled his request for a hearing.  38 C.F.R. § 20.702(e) (2015).

In this case, the Veteran filed a claim for service connection for ischemic heart disease in May 2012.  The January 2013 rating decision, June 2013 Statement of the Case, February 2014 Supplemental Statement of the Case, and October 2015 Supplemental Statement of the Case, only adjudicated the issue of entitlement to service connection for ischemic heart disease and did not address any other heart disability.  Thus, the Board only has jurisdiction to review the issue for entitlement to service connection for ischemic heart disease.  However, the Veteran has addressed other symptoms, such as palpitations, and the Board finds that the claim for entitlement to service connection for ischemic heart disease also encompassed a claim for all heart disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  In addition, the Veteran reported hypertension in his notice of disagreement.  The issues of entitlement to service connection for heart disability, other than ischemic heart disease, and entitlement to service connection for hypertension have not been developed or adjudicated at this time.  The issues are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

The most probative competent evidence does not demonstrate that the Veteran has ischemic heart disease.




CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2012 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The claims folder includes the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, a VA medical examination was provided in January 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examination report shows a review of the Veteran's claims folder, clinical examination of the Veteran, and the VA examiner determined that the Veteran did not have ischemic heart disease, citing to evidence of record.  Consequently, the Board concludes that the examination is adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board recognizes the Veteran's contention regarding the adequacy of the January 2013 VA examination.  However, review of the VA examination report does not indicate that the examination was cursory or otherwise inadequate.  Again, as noted above, the report included a review of the claims folder, examination of the Veteran, to include an echocardiogram, and discussion of the evidence.  In addition, the Veteran was scheduled for VA examinations following the January 2013 VA examination.  An October 2015 printout from the Philadelphia, Pennsylvania VA Medical Center shows that the Veteran was scheduled for an examination in January 2015, which was cancelled by the Veteran as he would be out of town.  He was scheduled for an examination in February 2015, which the Veteran asked to be rescheduled due to snow.  He was scheduled for another examination in March 2015, which he called to reschedule due to transportation.  In October 2015, he was scheduled for a VA examination and was listed as a no show.  He has not presented good cause for failure to report to the examination.  38 C.F.R. § 3.655(a) (2015).  Thus, the Board will proceed with a decision based on the evidence of record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3 309(e)  (2015) and include ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiosvascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

The provisions also further define ischemic heart disease as specifically not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.

Service personnel records show that the Veteran served in the Republic of Vietnam during the requisite time period.  As the Veteran is presumed to have been exposed to an herbicide agent, if there is evidence that he suffers from a disease associated with such herbicide exposure, service connection can be established.

In this case, the Veteran contends that he has ischemic heart disease as a result of exposure to herbicides during his military service. 

However, the evidence of record fails to show a current diagnosis of ischemic heart disease.  

VA treatment records do not reflect that the Veteran has been diagnosed with ischemic heart disease.  A VA echocardiogram completed in August 2012 reveals a conclusion of:  consistent with mild aortic valvular sclerosis, left atrial and left ventricle enlargement with normal left ventricular systolic function.  A January 2013 echocardiogram indicated a conclusion of: mildly enlarged left atrium (LA), mild left ventricular hypertrophy (LVH) with normal systolic function suggestive of early hypertensive cardiovascular disease.   

A March 2012 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private physician, Mark Sorensen, M.D., listed diagnoses of hypertension, dyslipidemia, and mild "MR."  Dr. Sorensen indicated that the Veteran did not have a history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  Dr. Sorensen stated that the Veteran did not have CHF and noted "N/A" as to whether the Veteran had acute CHF.  He stated that exercise METs testing was not completed until blood pressure decreases in the future.  It was noted that an echocardiogram was completed in February 2012 and had results of left ventricular fraction of 58 percent.  

The Veteran was provided a VA examination in January 2013.  The VA examiner stated that the Veteran did not have ischemic heart disease.  The examiner noted the most recent echocardiogram was completed on January 9, 2013, and the left ventricular ejection fraction (LVEF) was 60 percent.  The examiner reviewed the claims folder, to include private medical treatment records, and VA echocardiograms.   The examiner stated that there was no history of documented IHD, angina pectoris, or a myocardial infarction.  In addition, the "ETT" 2012 showed non ischemic test.  

An August 2013 private medical treatment record shows that the Veteran complained of mild angina that started in the back and traveled down the left arm.  It was noted that it improved since starting his new medication.  His current medications were Amlodipine, Aspirin, Hydrochlorothiazide, Metoprolol, and Simvastatin.  The Board notes that angina is generally defined as "pectoris and any spasmodic, choking, or suffocative pain" and, more specifically, angina pectoris is defined as "a paroxysmal thoracic pain, often radiating to the arms, particularly the left, sometimes accompanied by a feeling of suffocation and impending death; it is most often due to ischemia of the myocardium and precipitated by effort or excitement."  Dorland's Illustrated Medical Dictionary 84 (31st ed. 2007).    

A July 2014 private medical treatment record shows that the Veteran complained of chest pain and his symptoms was first noticed two years ago.  He stated that it was usually sudden in onset, occurred two times a day, and lasted for a few seconds.  The record noted that the Veteran had an EKG and included an impression of precordial pain, hypertension, and mixed hyperlipidemia.  A September 2014 stress test noted that the Veteran complained of pain and diagnoses were listed as hypertension and precordial pain.  

The Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

Based on the foregoing, the most probative evidence of record does not reflect a current diagnosis of ischemic heart disease.  First, concerning the dyslipidemia and hyperlipidemia, dyslipidemia is defined as "abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood."  Dorland's Illustrated Medical Dictionary 586 (31st ed. 2007).  Hyperlipidemia refers to the "elevated concentration of any or all of the lipids in the plasma."  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007).  These are not considered disabilities in and of themselves.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).
While the Veteran's private physician completed a DBQ for ischemic heart disease, Dr. Sorensen provided diagnoses for other diseases which are not considered to be ischemic heart disease.  The Board attaches great probative value to the January 2013 VA examination report wherein the examiner reviewed the entire claims folder, including private medical treatment records and the March 2012 DBQ, and determined that there was no documented ischemic heart disease, angina pectoris, or myocardial infarction.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Despite the fact that an August 2013 private medical treatment record indicated that the Veteran complained of angina, follow-up private medical treatment records, including a September 2014 stress test, only reflect diagnoses of precordial pain and not angina or ischemic heart disease.  The United States Court of Appeals for Veterans Claims (Court) has held that "...pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, appeal dismissed in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the Veteran was provided the opportunity to report to a VA examination following the January 2013 VA examination.  As discussed above, the Veteran was scheduled for a VA examination several times, including most recently in October 2015.  He did not report to the October 2015 VA examination and did not provide good cause for his failure to report to the examination.  Therefore, the Board must decide the claim based on the evidence of record and, at this time, the most probative evidence of record does not reveal a diagnosis of ischemic heart disease.  38 C.F.R. § 3.655(b) (2015).

The Board acknowledges the Veteran's belief that he has ischemic heart disease or symptoms of ischemic heart disease.  However, the Veteran has not been shown to possess the requisite medical expertise or knowledge to render a medical diagnosis of ischemic heart disease.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis or etiology pertaining to heart disease involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The existence of any malady manifested by ischemic heart disease turns on what is not observable, namely whether there is a pathological process within the body.  Such a disease is not one susceptible to lay diagnosis.  The Board finds that the Veteran is not competent to diagnose himself with ischemic heart disease or provide an opinion on etiology even assuming that such a disease was shown.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  Again, there is no evidence of a diagnosis of ischemic heart disease in the evidence of record.  

Given the above, the Board finds that the Veteran's claim must be denied.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for ischemic heart disease is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


